Name: Council Directive 71/307/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to textile names
 Type: Directive
 Subject Matter: leather and textile industries;  marketing;  consumption;  European Union law
 Date Published: 1971-08-16

 Avis juridique important|31971L0307Council Directive 71/307/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to textile names Official Journal L 185 , 16/08/1971 P. 0016 - 0026 Finnish special edition: Chapter 15 Volume 1 P. 0145 Danish special edition: Series I Chapter 1971(II) P. 0623 Swedish special edition: Chapter 15 Volume 1 P. 0145 English special edition: Series I Chapter 1971(II) P. 0694 Greek special edition: Chapter 13 Volume 1 P. 0127 Spanish special edition: Chapter 13 Volume 2 P. 0006 Portuguese special edition Chapter 13 Volume 2 P. 0006 COUNCIL DIRECTIVE of 26 July 1971 on the approximation of the laws of the Member States relating to textile names (71/307/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament1; Having regard to the Opinion of the Economic and Social Committee2; Whereas, in most Member States, textile products are subject to mandatory provisons with regard to their names, composition and labelling; Whereas these provisions vary from one Member State to another and consequently hinder the establishment and proper functioning of the common market; Whereas these hindrances can be eliminated by laying down uniform rules for placing textile products on the market at Community level ; whereas it is therefore necessary to harmonise the names of textile fibres and the particulars appearing on labels, markings and documents which accompany textile products at the various stages of their production, processing and distribution; Whereas provision should also be made in respect of certain products which are not made exclusively of textile materials but have a textile content which constitutes an essential part of the product or to which attention is specifically drawn by the producer, processor or trader; Whereas, in order to achieve the objective underlying national provisions in this field, labelling should be compulsory; Whereas the use of descriptions or names which enjoy particular prestige among users and consumers should be made subject to certain conditions; Whereas it will be necessary at a later stage to lay down textile sampling and analysing methods in order to exclude any possibility of objections to the methods used ; whereas, however, the provisional retention of the national methods currently in force does not prevent the application of uniform rules; Whereas it is not advisable in a special directive on textile products to harmonise all the provisions applicable to such products; HAS ADOPTED THIS DIRECTIVE: Article 1 Textile products may be marketed within the Community, either before or during their industrial processing or at any of the distribution stages, only where such products comply with the provisions of this Directive. Article 2 1. For the purposes of this Directive, "textile products" means any raw, semi-worked, worked, semi-manufactured, manufactured, semi-made-up or made-up products which are exclusively composed of textile fibres, regardless of the mixing or assembly process employed. 2. For the purposes of this Directive, "textile fibre" means a unit of matter characterised by its flexibility, 1 OJ No C 2, 8.1.1970, p. 41. 2 OJ No C 10, 27.1.1970, p. 9. fineness and high ratio of length to thickness which render it suitable for textile applications. 3. The following shall be treated in the same way as textile products and shall be subject to the provisions of this Directive: - products containing at least 80 % by weight of textile fibres; - furniture, umbrella and sunshade coverings containing at least 80 % by weight of textile components ; similarly, the textile components of multi-layer floor coverings, of mattresses and of camping goods, and warm linings of footwear, gloves, mittens and mitts, provided such parts or linings constitute at least 80 % by weight of the complete article; - textiles incorporated in other products and forming an integral part thereof, where their composition is specified. Article 3 1. The names and descriptions of fibres within the meaning of Article 2 are listed in Annex I. 2. Use of the names appearing in the table in Annex I shall be reserved for fibres whose nature is specified under the same item of that table. 3. None of these names may be used for any other fibre, whether on their own or as a root or as an adjective, in any language whatsoever. 4. The word "silk" may not be used to indicate the shape or particular presentation in continuous yarn of textile fibres. Article 4 1. No textile product may be described as "100 % ", "pure" or "all" unless it is exclusively composed of the same fibre ; no similar term may be used. 2. A textile product may contain up to 2 % by weight of other fibres, provided this quantity is justified on technical grounds and is not added as a matter of routine. This tolerance shall be increased to 5 % in the case of textile products which have undergone a carding process. Article 5 1. A wool product may be described as: - "laine vierge" or "laine de tonte" - "Schurwolle" - "lana virgine" or "lana di tosa" - "scheerwol" only if it is composed exclusively of a fibre which has not previously been incorporated in a finished product, which has not been subjected to any spinning and/or felting processes other than those required in the manufacture of that product, and which has not been damaged by treatment or use. 2. By way of derogation from the provisions of paragraph 1, the above expressions may be used to describe wool contained in a fibre mixture when: (a) all the wool contained in that mixture satisfies the requirements defined in paragraph 1; (b) this wool accounts for not less than 25 % of the total weight of the mixture; (c) in case of a scribbled mixture, the wool is mixed with only one other fibre. In the case referred to in this paragraph, the full percentage composition must be given. 3. The tolerance justified on technical grounds connected with manufacture shall be limited to 0 73 % of fibrous impurities in the case of products described by one of the afore-mentioned expressions in conformity with paragraphs 1 and 2, including wool products which have undergone a carding process. Article 6 1. A textile product composed of two or more fibres, one of which accounts for at least 85 % of the total weight, shall be designated: - by the name of the latter fibre followed by its percentage by weight, or - by the name of the latter fibre followed by the words "85 % minimum", or - by the full percentage composition of the product. 2. A textile product composed of two or more fibres, none of which accounts for as much as 85 % of the total weight, shall be designated by the name of each main fibre and its percentage by weight, followed by the names of the other constituent fibres in descending order of weight, with or without an indication of their percentage by weight. However, (a) fibres which separately account for less than 10 % of the total weight of a product may be collectively designated by the term "other fibres", followed by the total percentage by weight; (b) where the name of a fibre which accounts for less than 10 % of the total weight of a product is specified, the full percentage composition of that product shall be given. 3. Products having a pure cotton warp and a pure flax weft, in which the percentage of flax accounts for not less than 40 % of the total weight of the unsized fabric may be given the name "cotton linen union" which must be accompanied by the composition specification "pure cotton warp-pure flax weft". 4. In the case of textile products intended for the end consumer, unless the manufacturing process of a particular product is such as to require a higher tolerance, a tolerance of 3 % between the stated and real fibre percentages by weight in relation to the total weight of the fibres of the finished product shall be permitted in the percentage compositions laid down by this Article. 5. The terms "textile residues" or "unspecified composition" may be used for any product whose composition cannot easily be determined, regardless of the percentages by weight of its components. Article 7 In addition to the tolerances laid down in Article 4 (2), Article 5 (4) and Article 6 (4), a tolerance of 7 % shall be allowed exclusively for visible, isolable fibres which are purely decorative. Article 8 1. Textile products within the meaning of this Directive shall be labelled or marked whenever they are placed on the market for production or commercial purposes ; this labelling or marking may be replaced or supplemented by accompanying commercial documents when the products are not being offered for sale to the end consumer, or when they are delivered in performance of an order placed by the State or by some other legal person governed by public law. 2. (a) The names, descriptions and particulars as to fibre content referred to in Articles 3, 4, 5 and 6 and in Annex I shall be clearly indicated in the commercial documents. This requirement shall, in particular, preclude the use of abbreviations in sales contracts, bills and invoices ; however, a mechanised processing code may be used, provided that code is explained in the same document. (b) The names, descriptions and particulars as to textile fibre content referred to in Articles 3, 4, 5 and 6 and in Annex I shall be indicated in clear, legible and uniform print when textile products are offered for sale or sold to the end consumer, and in particular in catalogues and trade literature, on packagings, on labels and on markings. Particulars and information other than those provided for by this Directive shall be quite separate. This provision shall not apply to trade marks or to the name of the undertaking which may be given immediately before or after particulars provided for by this Directive. If, however, when a textile product is offered for sale or is sold to the end consumer as referred to in the first subparagraph, a trade mark or a name of an undertaking is indicated which contains, on its own or as an adjective or as a root, one of the names listed in Annex I or a name liable to be confused therewith, the trade mark or the name of an undertaking must be immediately preceded or followed by the names, descriptions and particulars as to fibre content referred to in Articles 3, 4, 5 or 6 or Annex I, in easily legible and prominent characters. (c) Member States may require that, when textile products are offered for sale or are sold to the end consumer in their territory, their national languages should also be used for the labelling and marking required by this Article. (d) Member States may not prohibit the use of descriptions or particulars other than those referred to in Articles 3, 4 and 5 which relate to characteristics of products where such descriptions or particulars are consistent with fair trade practice in that country. Article 9 1. Any textile product composed of two or more components which have different fibre contents shall bear a label stating the fibre content of each component. Such labelling shall not be compulsory for components representing less than 30 % of the total weight of the product, excluding main linings. 2. Where two or more textile products have the same fibre content and normally form a single unit, they need only bear one label. Article 10 By way of derogation from the provisions of Articles 8 and 9: (a) In the case of textile products listed in Annex III which are at one of the stages referred to in Article 2 (1), Member States may not require any labelling or marking bearing the name or composition. However, the provisions of Articles 8 and 9 shall apply where such products bear a label or marking giving the name or composition, or a trade mark or name of an undertaking which incorporates, on its own or as an adjective or as a root, either one of the names listed in Annex I or a name liable to be confused therewith. (b) Where textile products listed in Annex IV are of the same type and composition, they may be offered for sale together under an inclusive label giving the composition particulars laid down by this Directive. Article 11 Member States shall take all necessary measures to ensure that any information supplied when textile products are placed on the market cannot be confused with the names and particulars laid down by this Directive. Article 12 1. The fibre percentages referred to in Articles 5 and 6 shall be calculated by applying to the anhydrous mass of each fibre the appropriate conventional recovery factor laid down in Annex II. 2. The following items shall be removed before the fibre percentage is determined: (a) backings, stiffenings, double linings and canvas backings, binding threads, assembly threads, selvedges, labels, marks, edgings, buttons and trimmings which are not an integral part of the product, coverings, accessories, decorations, elastic, ribbons and, subject to the provisions of Article 9, linings; (b) binding warps and wefts in the case of blankets, binding and filling warps and wefts in the case of floor coverings, furnishing fabrics and hand-made carpets; (c) backings of pile fabric and multi-layer floor coverings unless such backings have the same textile fibre composition as the pile; (d) greases, bindings, sizings, dressings, additional dyeing and printing products and other textile processing products. 3. Member States shall take all necessary measures to ensure that the items listed in paragraph 2 (d) are not present in quantities liable to mislead the consumer. Article 13 Separate directives will specify the sampling and analysing methods to be used in all Member States to determine the fibre composition of products covered by this Directive. Article 14 1. No Member State may, for reasons connected with names or composition specifications, prohibit or impede the placing on the market of textile products which satisfy the provisions of this Directive. 2. The provisions of this Directive shall not preclude the application of the provisions in force in each Member State on the protection of industrial and commercial property, on indications of provenance, marks of origin and the prevention of unfair competition. Article 15 The provisions of this Directive shall not apply to textile products which: 1. are intended for export to third countries; 2. enter Member States of the European Communities, under customs control, for transit purposes; 3. are imported from third countries for inward processing; 4. are contracted out to persons working in their own homes, or to independent firms that make up work from materials supplied without the property therein being transferred for consideration. Article 16 1. Member States shall adopt the measures necessary to comply with this Directive within eighteen months of its notification and shall forthwith inform the Commission thereof. 2. Each Member State may direct that the national provisions applicable before the entry into force of the national measures required for compliance with this Directive can, in the twenty-four months after the entry into force of such measures, still be available in favour of textile products which do not satisfy the requirements of this Directive. 3. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 17 This Directive is addressed to the Member States. Done at Brussels, 26 July 1971. For the Council The President A. MORO ANNEX I TABLE OF TEXTILE FIBRES >PIC FILE= "T0038230"> >PIC FILE= "T0038231"> >PIC FILE= "T0038232"> ANNEX II CONVENTIONAL RECOVERY FACTORS USED TO CALCULATE THE MASS OF FIBRES CONTAINED IN A TEXTILE PRODUCT >PIC FILE= "T0038233"> >PIC FILE= "T0038234"> ANNEX III PRODUCTS WHICH CANNOT BE MADE SUBJECT TO MANDATORY LABELLING OR MARKING (Article 10 (a)) 1. sleeve-supporting arm-bands 2. watch straps of textile materials 3. labels and badges 4. stuffed pan-holders of textile materials 5. tea cosy covers 6. coffee cosy covers 7. sleeve protectors 8. muffs other than in pile fabric 9. artificial flowers 10. pin cushions 11. painted canvas 12. woven fabrics for backing and stiffenings 13. felts 14. old made up textile products, where explicitly stated to be such 15. gaiters 16. articles of a kind commonly used in machinery or plant 17. packagings, not new and sold as such 18. felt hats 19. containers which are soft and without foundation, saddlery, of textile materials 20. travel goods of textile materials 21. hand embroidered tapestries 22. slide fasteners 23. buttons and buckles covered with textile materials. 24. book covers of textile materials 25. toys 26. textile parts of footwear, excepting warm linings 27. table mats having several components and a surface area of not more than 500 m2 ANNEX IV PRODUCTS WHICH MAY BE GIVEN AN INCLUSIVE LABEL OR MARK (Article 10 (b)) 1. floorcloths 2. cleaning cloths 3. edgings and trimmings 4. passementerie 5. belts 6. braces 7. suspenders and garters 8. shoe and boot laces 9. ribbons 10. elastic 11. new packagings sold as such 12. packing string 13. table mats 14. handkerchiefs